Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 5, 2020

                                            No. 04-20-00026-CR

                                        IN RE Detrick DEROVEN

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On January 16, 2020, relator filed a petition for writ of mandamus, a Motion for Leave to
File Petition, and a Motion to Proceed In Forma Pauperis. Relator’s Motion for Leave to File
Petition is denied as moot, and his Motion to Proceed In Forma Pauperis is granted. However,
because relator obtained the relief requested, we dismiss his petition for writ of mandamus as moot.

        It is so ORDERED on February 5, 2020.


                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 1996-CR-3437-A, styled The State of Texas v. Detrick Deroven, pending in
the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.